Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/30/2021 has been entered.


Response to Amendment
	This office action is in response to the amendment filed on 11/30/2021. Currently claims 1, 3-7, 9 and 26-39 are pending with claims 33-39 withdrawn

Response to Arguments
Applicant’s arguments, see pg. 8-10, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1, 3 and 26-27 under 35 USC 103 as being unpatentable over Powell in view of Cole, claims 4-7, 9 and 28-32 under 35 USC 103 as being unpatentable over Powell in view of Cole in view of Thomas-Benedict have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same prior art as outlined below.
The claim amendments modify the range of wavelengths used and include a second light source. This overcomes the previous grounds of rejection. However, a new grounds of rejection in view of the same prior art recites the claimed invention. Since the same prior art or record is being applied, applicant’s arguments will be addressed to help advance prosecution. 
The crux of applicant’s arguments for why the claims as amended overcome the previous prior art rejection rests on the change in language from that of light sources that are “cable of emitting” certain wavelengths of light to now recite “emitting” certain wavelengths of light and the change that the claims now recite a first light source with first peak with a wavelength in a range of 460-520 nm and a second light source with second peak with a wavelength in a range of above 520 and less than 540nm. Applicant argues that the prior art of Powell in view of Cole fails to disclose these features.
As applicant argues:
It is respectfully noted that since claims 1 and 26 no longer recite a light source “capable of” emitting certain wavelengths of light, the Office is no longer entitled to the latitude afforded by the Patent Trial and Appeal Board in its Decision on Appeal. See Decision on Appeal, page 3. It is respectfully submitted that neither Powell nor Cole teaches or suggests a device that emits a first peak at a wavelength in a range of 460 nm to 520 nm and a second peak at a wavelength in a range of above 520 nm to less than 540 nm. Although Powell teaches a system that includes an array of LEDs that may emit non-therapeutic full spectrum light along with one or more narrow spectrum therapeutic wavelengths, Powell provides no teaching or suggestion of a system that includes two light sources that emit the specific colors of light required by amended independent claim 1 and amended independent claim 26. The teachings and suggestions of Cole are limited to a mask with a light source that emits light of at least 2,000 lux having a wavelength in the range of 500 nm to 600 nm. Thus, Cole also lacks any teaching or suggestion of a system with a first light source that emits a first peak of visible light in a range of 460 nm to 520 nm and a second light source that emits a second peak in a range of above 520 nm to less than 540 nm. [see pg. 9 of applicant’s arguments received on 11/30/2021].
In response, the amendment to have two light sources with two specific peaks of wavelength that have different ranges changes the scope of the claim. This specific change raises the new grounds for rejection that is necessitated because of applicant’s amendment. However, this argument is not persuasive in overcoming the previous prior art references as outlined in a new grounds of rejection in the current 103 rejection as applicant doesn’t consider the entire disclosures of Powell and Cole. Please see current 103 rejection below for full details. Explained briefly, Powell and Cole both disclose treating the same issue of modifying circadian rhythm. Powell and Cole independently teach using wavelengths that fall/within or overlap that have a peak in a range of 460-520nm and above 520 and less than 540nm respectively. Since both these wavelengths are independently taught to treat the same condition, it would be reasonable to one of ordinary skill in the art to consider the use both configurations of wavelengths as 
	Finally, it is important to note for the prosecution record that with respect to applicant changing “capable of emitting” certain wavelengths of light to now recite “emitting” certain wavelengths of light, the claimed invention is still to an apparatus. MPEP 2114 clearly outlines how apparatus claims are interpreted with respect to intended use. This section states: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim." This section makes clear that when determining the patentability of an apparatus claim, it is the structure being claimed that is analyzed, not how the device is intended to be used. Thus, .


Claim Objections
Claims 1, 3-7, 9 are objected to because of the following informalities:  Claim 1 recites:
“A I system for administering light therapy”
This should be changed to:
“A system for administering light therapy”  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the at least one light source” in the limitation “at least one filter for limiting emission of extraneous wavelengths of visible light having wavelengths of less than 460nm and greater than 570 nm, by the at least one light source”. In the previous entered set of amendments (claim amendments received on 9/17/2019… note that set of claim amendments received on 3/9/2020 were to an after-final amendment not entered), claim 1 (which claim 4 depends on) recited “at least one light source”. In that set of amendments, claim 4 refers to this previous recited term by reciting “the at least one light source” However, in the current set of amendments (amendments received on 11/30/2021) applicant has amended claim 1 so now claim 1 recites “a first light source” and later “a second light source” so now claim 1 never recites the term “at least one light source”. However in the current set of amendments, claim 4 still refers to the term “at least one light source” by claiming “at least one filter for limiting emission of extraneous wavelengths of visible light having wavelengths of less than 460 nm and greater than 570 nm, by the at least one light source”. Because of how claim 1 has been amended and how claim 4 has been amended, no “at least one light source” is previously claimed in the current amendment before this limitation; so how can claim 4 refer to “the at least one light source” if the term “at least one light source” is not previously claimed? Furthermore, the limitation “the at least one light source” never makes reference to either the first or second light source. For example, if the claim recited “at least one of the light sources” or “at least one of the first and second light sources” it would be clear that the “at least one” was referring to either the first or second light source. So that raises the question as to if the at least one light source is referring to an additional light source besides that of the first or second light. the at least one light source" has an antecedent issue. Also, with this antecedent issue an indefiniteness issues is raise. It is not clear what is being referred to. Is “the at least one light source” referring to the first light source, the second light source, either the first or second light source or an additional light source. For this examination, the interpretation has been taken that “the at least one light source” refers to either the first or second light source. If this is the intended interpretation applicant might consider amending the limitation in claim 4 from:
“at least one filter for limiting emission of extraneous wavelengths of visible light having wavelengths of less than 460 nm and greater than 570 nm, by the at least one light source” 

To 
“at least one filter for limiting emission of extraneous wavelengths of visible light having wavelengths of less than 460 nm and greater than 570 nm, by  at least one of the first light source and the second light source” 

Regardless if this is the intended interpretation, the language of claim must be amended to fix this ambiguity. Additionally, dependent claims 5-7 should include language that is consistent with how claim 4 is amended.

In addition, with respect to claim 7 there is another issue. Claim 7 recites the limitation “the at least one first bandwidth of visible light” in the limitation “a collective intensity each peak of the extraneous wavelengths of visible light is less than a collective he at least one first bandwidth of visible light”. In the previously entered set of amendments (claim amendments received on 9/17/2019), claim 1 (which claim 7 depends on) recited the limitation “at least one light source capable of emitting an above ambient intensity of at least one first bandwidth of visible light including an intensity peak at a wavelength in a range of 520 nm to 570 nm”. In that set of amendments, claim 7 refers to the previous recited term by claiming “a collective intensity each peak of the extraneous wavelengths of visible light is less than a collective intensity of the intensity peak of the at least one first bandwidth of visible light”
However, in the most recent set of amendments (amendments received on 11/30/2021) applicant has amended claim 1 so now claim 1 never recites “at least one first bandwidth of light”. In fact neither claims 1 and 4 (only claims which claim 7 depends on), nor claim 7 before this limitation claim “at least one first bandwidth of light”; so how can claim 7 refer to “the at least one first bandwidth of visible light” if the term “at least one first bandwidth of visible light” is not previously claimed? Furthermore, neither claim 7 or the claims it depends on ever even define or use the term “first bandwidth of visible light” before the cited limitation. Thus, there is an antecedent issue. There is also an indefiniteness issue raise by this antecedent issue. Based on the amendments to claim 1 there are two ranges of light a range of 460-520nm produced by a first light source, and a range of above 520 nm to less than 540 nm produced by a second light source. One of these ranges of light might be “at least one bandwidth”, but this is never specified in claims 1, 4, or 7 as amended. Furthermore, it is possible that these ranges might be correlated in some fashion but not limited specifically to these 
This interpretation is taken based on the prosecution history. In the set of claims received on 9/17/2019 (previously entered amendments).  In that set of amendments clam 1 recites:
“at least one light source capable of emitting an above ambient intensity of at least one first bandwidth of visible light including an intensity peak at a wavelength in a range of 520 nm to 570 nm”. This appears to correlate a bandwidth as being the light emitting by a light source. Since there are now two light sources instead of “at least one”, the broadest reasonable interpretation is that the bandwidth can be the light emitted by either of the two light sources. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1,3 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 20080091250) hereafter known as Powell in further view of Cole et al (US 4858609) hereafter known as Cole.

Independent claims:
Regarding Claim 1
Powell discloses
A system for administering light therapy [ See Fig. 1 element 100 which is a system as claimed and see Paragraph 21 of Powell discloses using the device to treat “various symptoms for circadian rhythm disorders can include depression, anxiety, SAD, insomnia, fatigue, chronic sleepiness, mood swings” which is at a light therapy.] comprising:
A first light source [see element 108 and para 12… “The lamp head 146 may include one or more light emitting diodes ("LED"), such as LED array 108.”] that emits a In another embodiment, treatments for ocular light therapy may include a 
therapeutic spectrum of light having substantially blue colored light of wavelengths in the range of approximately 435 to 500 nanometers and generally having a distinctive, visible blue light color.  For example, the LED array 108 my emit a light with a peak wavelength within the range of approximately 465 to 470 nanometers.  The use of LEDs emitting such a blue-colored light have been shown to suppress melatonin.”  Please note that the control of melatonin is part of the process of treating circadian rhythm disorders.]
	Additionally, Powell discloses a second light source [see element 108 again and para 13 of Powell discloses “For example, the LED array 108 can comprise one or more bi-color (bi-polar) or multi-color (multi-polar) LEDs producing two or more discrete ranges of wavelengths as well as white light.” Bi-color diodes indicates that the LED array has a first and second light source] and the capability of emitting 2000 lux [see para 14…”the LED array 108 can emit an effective range of 1,000 lux to 2,000 lux”].
However, Powell fails to disclose the second light source emits a second peak of visible light in a range of above 520 nm to less than 540 nm. Furthermore, Powell doesn’t disclose a specific intensity used with either light source. Thus, Powell does not disclose at least one of the first peak of visible light emitted by the first light source and the second peak of visible light emitted by the second light source exceeding an intensity of a corresponding bandwidth in standard indoor lighting at 500 lux.
Cole discloses using at least 2000 LUX at wavelengths between 500-600nm for the purpose of modifying circadian rhythms [see Cole Col. 3 lines 1-10 “In order to modify circadian rhythms, it is necessary to deliver light that includes at least 2000 LUX at wavelengths in the range of 500-600 nm.”] in the analogous art of light therapy [see Cole abstract “for shining a high intensity light into a subject's eyes at preselected time periods to modify circadian rhythms”.]
Since Cole teaches another independent way to treat modifying circadian rhythms, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Powell by configuring the bi color LED array so that the second light source be a light source above 520 and less than 540 nm with a lux of at least 2000 lux as this subset of possible ranges to treat modifying circadian rhythms by Cole. By modifying Powell to include the treatment configuration taught by Cole, both individual treatments would be combined, leading one of ordinary skill in the art, absent unpredictable results, to expect better, and if not the same level improvement for modifying circadian rhythms.  
 



Regarding Claim 26:
Powell discloses
A system for administering light therapy [ See Fig. 1 element 100 which is a system and see Paragraph 21 of Powell discloses using the device to treat “various symptoms for circadian rhythm disorders can include depression, anxiety, SAD, insomnia, fatigue, chronic sleepiness, mood swings” which is at a light therapy.] comprising:
a first light source [see element 108 and para 12… “The lamp head 146 may include one or more light emitting diodes ("LED"), such as LED array 108.”] that emits a first peak of visible light in a range of 460 nm to 520 nm [Paragraph 15 recites “In another embodiment, treatments for ocular light therapy may include a 
therapeutic spectrum of light having substantially blue colored light of wavelengths in the range of approximately 435 to 500 nanometers and generally having a distinctive, visible blue light color.  For example, the LED array 108 my emit a light with a peak wavelength within the range of approximately 465 to 470 nanometers.  The use of LEDs emitting such a blue-colored light have been shown to suppress melatonin.”  Please note that the control of melatonin is part of the process of treating circadian rhythm disorders.]
	Additionally, Powell discloses a second light source [see element 108 again and para 13 of Powell discloses “For example, the LED array 108 can comprise one or more bi-color (bi-polar) or multi-color (multi-polar) LEDs producing two or more discrete ranges of wavelengths as well as white light.” Bi-color diodes indicates that the LED array has a first and second light source] and the capability of emitting 2000 lux [see para 14…”the LED array 108 can emit an effective range of 1,000 lux to 2,000 lux”].
However, Powell fails to disclose the above ambient intensity of the at least one first bandwidth exceeding an intensity of the at least one first bandwidth in standard indoor lighting at 500 lux. Additionally, Powell fails to disclose that the second light source emits an above ambient intensity of at least one second bandwidth of visible 
Cole discloses using at least 2000 LUX at wavelengths between 500-600nm for the purpose of modifying circadian rhythms [see Cole Col. 3 lines 1-10 “In order to modify circadian rhythms, it is necessary to deliver light that includes at least 2000 LUX at wavelengths in the range of 500-600 nm.”] in the analogous art of light therapy [see Cole abstract “for shining a high intensity light into a subject's eyes at preselected time periods to modify circadian rhythms”.
Since Cole teaches another independent way to treat modifying circadian rhythms, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Powell by configuring the bi color LED array so that the second light source be a light source above 520 and less than 540 nm with a lux of at least 2000 lux as this subset of possible ranges to treat modifying circadian rhythms Cole. By modifying Powell to include the treatment configuration taught by Cole, both individual treatments would be combined, leading one of ordinary skill in the art, absent unpredictable results, to expect better, and if not the same level improvement for modifying circadian rhythms. 
Additionally, since Cole teaches an intensity of 2000 Lux is required to modify circadian rhythms a condition Powell is directed to treating with the first light source and Powell is silent as to the exact intensity used by the first light source, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to 

Dependent Claims:
With respect to claim 3, since all the light is produced within  wavelength ranges of above 520 and less than 540 nm and 465-470nm, the system emits substantially no light outside of a range of 460-570nm. 


With respect to claim 27, since all the light is produced within wavelength ranges of above 520 and less than 540 nm and 465-470nm, the system emits substantially no light in a range of greater than 570 to 750nm. 


Claims 4-7,9 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Cole as applied to claims 1 and 26 above, and further in view of Thomas-Benedict et al (US 20050024853) hereafter known as Thomas-Benedict.

With respect to claims 4-7:
Powell in view of Cole discloses the invention substantially as claimed including all the limitations of claims 1 and 3.
However, Powell in view of Cole makes no mention of a filter and therefore does not recite a filter as claimed.
Method and system for illuminating a selected body component with light to encourage selected beneficial reactions of the body component as a result of such exposure and to provide phototherapy.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Powell in view of Cole by using a body wrap system with a filter to help improve localization of light to area of treatment for Powell in view of Cole when treating for circadian rhythm disorder (a type of phototherapy). Furthermore, depending on the treatment being used it is understood that such a filter would be capable of removing light outside the wavelength range of less than 460 and greater than 570 as claimed. This is because as discussed above in the independent claim 1, Powell is capable of providing two light ranges within 460-570 nm alone. Therefore Powell is capable of producing no extraneous wavelengths making the filter of Powell in view of Cole in view of Thomas-Benedict capable of limiting extraneous wavelengths of visible light as recited in claims 4-7 since no external wavelengths can be produced from either light source.

“For example, the LED array 108 can comprise one or more bi-color (bi-polar) or multi-color (multi-polar) LEDs producing two or more discrete ranges of wavelengths as well as white light.”] discloses Powell’s LED as capable of producing white light. Therefore, Powell in view of Cole in view of Thomas-Benedict is capable of producing white light as claimed.


With respect to claims 28-31:
Powell in view of Cole discloses the invention substantially as claimed including all the limitations of claim 26.
However, Powell in view of Cole makes no mention of a filter and therefore does not recite a filter as claimed.
Thomas-Benedict discloses using a body wrap system as indicated in abstract and paragraph 12 of Thomas-Benedict with a system that includes a light filter between an area of treatment and a light generator to remove any wavelength of light that is not desired as discussed in paragraph 13 of Thomas-Benedict for the purpose of improving localization of treatment on the body by a light device as disclosed in paragraphs 4-5 of Thomas-Benedict in the analogous art of phototherapy [see abstract… “Method and system for illuminating a selected body component with light to encourage selected beneficial reactions of the body component as a result of such exposure and to provide phototherapy.”]

Furthermore, depending on the treatment being used it is understood that such a filter would be capable of removing light greater than 570nm to 750 nm as configured. This is because as discussed above in the independent claim 26, Powell is capable of providing two light ranges within 460-570 nm alone. Therefore Powell is capable of producing no extraneous wavelengths making the filter of Powell in view of Cole in view of Thomas-Benedict capable of limiting extraneous wavelengths of visible light as recited in claims 28-31 since no external wavelengths as claimed can be produced from either light source.



With respect to claim 32, as discussed above, Powell in view of Cole in view of Thomas-Benedict discloses the limitations of claims 26 and 28. Furthermore, paragraph 13 of Powell [see para 13… “For example, the LED array 108 can comprise one or more bi-color (bi-polar) or multi-color (multi-polar) LEDs producing two or more discrete ranges of wavelengths as well as white light.”] discloses Powell’s LED as capable of producing white light. Therefore, Powell in view of Cole in view of Thomas-Benedict is capable of producing white light as claimed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Willis et al (US 11191478) hereafter known as Willis. In particular see Willis’s claims. Willis has the same assignee as this application and shares one similar inventor (i.e. Gregory Lynn Willis) as this application and the claims shares several limitations similar with the claims as currently amended. In particular claim 1, discloses the same two ranges of wavelengths  of about “460 nm-520” and about “520nm-540 nm” which includes ranges similar to that currently claimed by independent claims 1 and 26 [see claim 1 of Willis in particular “ambient peaks of light having intensities that exceed intensities of corresponding peaks of ambient light in at the following ranges: a first above ambient peak of light in a blue-to-blue-green range of wavelengths of about 460 nm to about 520 nm and a second above ambient peak of light in a green range of wavelengths of above 520 nm to less than 540 nm”]. However, Willis differs enough from the claimed invention as currently amended such that a double patenting rejection is not raised. However, it is extremely relevant given that it recites the two ranges of wavelengths claimed as currently amended and close similarity of the claims from this patent and the application as currently claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792